Citation Nr: 0623188	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-35 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

Procedural history

The RO received the veteran's claim in May 2003.  The 
December 2003 rating decision denied the claim, and the 
veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for asbestosis.  In 
substance, he contends that while assigned on different ships 
during World War II, he was exposed to asbestos which was 
used as insulation on pipes that were situated above his 
bunk.  

Reason for remand

The Board remands the file so that proper notice under the 
requirements of the Veterans Claims Assistance Act of 2000 
(the VCAA) may be effected.  

      The Board is of course cognizant that the veteran was 
sent a VCAA letter dated July 18, 2003.  The notice provided 
the veteran in that letter, however did not provide what VCAA 
requires.  In particular, the veteran did not receive 
specific notice of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  Nor did 
the July 2003 VCAA letter contain a notice for the veteran to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  
      
Recently, in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), the United States Court of Appeals for 
Veterans Claims (the Court) observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.), the United States Court 
of Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

The Board must therefore remand this case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

The Board additionally observes that the veteran, who is 
elderly and not in the best of health, has not been heard 
from directly for some time.  Prior to any additional 
development being undertaken, his representative should be 
contacted in order to ascertain his whereabouts.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. After verifying the veteran's current 
location with his representative, VBA must 
issue a corrective VCAA letter in order to 
ensure that all notification and 
development action required by the VCAA is 
completed, specifically to include sending 
a letter to the veteran which complies 
with the requirements of 38 C.F.R. § 
3.159(b) and the notice requirements 
announced in Dingess.

2.  Following the completion of the 
foregoing, if it is deemed to be necessary 
given the evidentiary and procedural 
posture of the case at that time, VBA 
should readjudicate the veteran's claim of 
entitlement to service connection for 
asbestosis.  If the claim is denied, in 
whole or in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


